                           UNITED STATES DISTRICT COURT
                                             for the
                                  Southern District of the Indiana

United States of America                 )
         v.                              )                       Case No. 1:08CR00125-001
                                         )                       USM No. 09053-028
Walter L. Mays                           )

                                                                 Sara Varner
Date of Previous Judgment: 12/16/2008                            Defendant’s Attorney

        Order for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

Upon motion of ‫ ܈‬the defendant ‫ ܆‬the Director of the Bureau of Prisons ‫ ܈‬the attorney for the
Government, or ‫ ܆‬the Court for a reduced sentence based on the statutory penalties which were modified
by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections
2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s offense was committed.
Having considered such motion, and taking into account the First Step Act of 2018,

IT IS ORDERED that the motion is:

տ DENIED ‫ ܈‬GRANTED and the defendant’s previously imposed sentence of imprisonment (as
reflected in the last judgment issued) of 300 months is reduced to 180 months*.

I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:

Previous Sentence Imposed: 240 months on Count 1 Amended Sentence: 120 months on Count 1
Previous Supervised Release Term Imposed: 10 years Amended Supervised Release Term: 8 years**
Previous Underlying Sentence Imposed:              Amended Underlying Sentence:

II. SENTENCE RELATIVE TO AMENDED TERMS:

‫ ܈‬Conditions of supervised release set forth in judgment are to remain in effect.
‫ ܆‬Conditions of supervised release set forth in judgment are to remain in effect, with the following
modifications:

III. ADDITIONAL COMMENTS:

* 120 months on Count 1, and 60 months on Count 2, to be served consecutively, for a total term of
180 months.

** 8 years on Count 1
Walter L. Mays
Page 2
First Step Act of 2018 (Dec. 21, 2018), Application of Fair Sentencing Act




Except as provided above, all provisions of the judgment dated 12/16/2008 shall remain in effect.

IT IS SO ORDERED.

Order Date: 6/27/2019
